Citation Nr: 1204482	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  06-01 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether an overpayment of VA compensation benefits in the amount of $5,889.23 was properly created.

2.  Entitlement to waiver of recovery of an overpayment of VA compensation benefits in the calculated amount of $5,889.23.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel



INTRODUCTION

The Veteran served on verified active duty from May 1987 to May 1991, from February 2000 to July 2000, and from January 2003 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued in June 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, terminating VA compensation benefits effective February 14, 2000, and a decision issued in September 2005 by the VARO Committee on Waivers and Compromises (Committee) in Milwaukee, Wisconsin.  Although the Veteran requested a hearing before the Board as to the issue of entitlement to a waiver of overpayment, he withdrew such request in a written statement received in July 2007.  See 38 C.F.R. § 20.704(e) (2011).

This case was previously before the Board in March 2010 and July 2011 when it was remanded for further development.  


FINDINGS OF FACT

1.  For the period beginning February 14, 2000, to June 1, 2005, the Veteran was paid VA disability compensation in the amount of $5,889.23 when he should have been paid $0, resulting in a $5,889.23 overpayment, because he returned to active duty effective February 14, 2000. 

2.  Recovery of the overpayment is against equity and good conscience.


CONCLUSIONS OF LAW

1.  An overpayment of VA disability compensation in the amount of $5,889.23 was properly created.  38 U.S.C.A. § 5304 (West 2002); 38 C.F.R. §§ 3.501, 3.654, 3.700 (2011).

2.  The Veteran is entitled to waiver of recovery of the overpayment.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VCAA provisions are not applicable to claims such as the one decided here.  See Barger v. Principi, 16 Vet. App. 132 (2002), in which the U.S. Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving a claim for waiver of recovery of an overpayment. 

Notwithstanding the inapplicability of VCAA, general due process considerations have been adhered to by the RO.  See 38 C.F.R. § 3.103.  The RO has explained to the Veteran the bases for the denial of the claim, and afforded him the opportunity to present information and evidence in support of the claim. 

The Court has held that when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991). 

A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2011); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434. 

For a determination that the overpayment was not properly created, such that the debt was not valid, it must be established that the appellant was either legally entitled to the benefits in question or, if the appellant was not legally entitled, then it must be shown that VA was solely responsible for the appellant being erroneously paid benefits. 

The effective date of discontinuance of pension or compensation to or for a Veteran due to active service pay will be the day preceding entrance on active duty.  38 U.S.C.A. § 5112(b)(3) (West 2002); 38 C.F.R. § 3.501(a).

In general, pension, compensation, or retirement pay will be discontinued under the circumstances stated in § 3.700(a)(1) for any period for which the Veteran received active service pay.  For the purposes of this section, active service pay means pay received for active duty, active duty for training or inactive duty training.  Where the Veteran returns to active duty status, the award will be discontinued effective the day preceding reentrance into active duty status.  If the exact date is not known, payments will be discontinued effective date of last payment and as of the correct date when the date of reentrance has been ascertained from the service department.  Payments, if otherwise in order, will be resumed effective the day following release from active duty if claim for recommencement of payments is received within 1 year from the date of such release: otherwise payments will be resumed effective 1 year prior to the date of receipt of a new claim.  Prior determinations of service connection will not be disturbed except as provided in § 3.105.  Compensation will be authorized based on the degree of disability found to exist at the time the award is resumed.  Disability will be evaluated on the basis of all facts, including records from the service department relating to the most recent period of active service.  If a disability is incurred or aggravated in the second period of service, compensation for that disability cannot be paid unless a claim therefore is filed.  In regard to training duty, prospective adjustment of awards may be made where the Veteran waives his or her Department of Veterans Affairs benefit covering anticipated receipt of active service pay because of expected periods of active duty for training or inactive duty training.  Where readjustment is in order because service pay was not received for expected training duty, retroactive payments may be authorized if a claim for readjustment is received within 1 year after the end of the fiscal year for which payments were waived.  38 C.F.R. § 3.654.

Not more than one award of pension, compensation, or emergency officers', regular or reserve retirement pay will be made concurrently to any person based on his or her own service except as provided in § 3.803 relating to naval pension and § 3.750(c) relating to waiver of retirement pay.  Not more than one award of pension, compensation, or dependency and indemnity compensation may be made concurrently to a dependent on account of more than one period of service of a Veteran.  Pension, compensation, or retirement pay on account of his or her own service will not be paid to any person for any period for which he or she receives active service pay.  38 C.F.R. § 3.700.

In a December 1997 rating decision, the RO granted service connection for posttraumatic stress disorder, assigning a 10 percent evaluation, effective in January 1997.  In a January 1998 letter, the RO notified the Veteran of the award of disability compensation.  Enclosed with the letter was VA Form 21-8764, which explained to the Veteran factors affecting his right to payment of benefits, including that the payments may be affected by his reentrance into active military or naval service and receipt of active duty or drill pay as a reservist or member of the Federally recognized National Guard; he was notified that for such conditions he must promptly notify VA.

Relevantly, it is undisputed that the Veteran was on active duty from February 2000 to July 2000, and from January 2003 to October 2003.  In addition, it is undisputed that the Veteran did not contact the VA to inform VA that he had reentered active service at the time he reentered active service in February 2000.

The Veteran's DD214's reveal that the Veteran was called to active duty effective February 2000 to July 2000 and from January 2003 to October 2003.

In a letter dated in June 2004, the RO notified the Veteran that it had received information from the military that the Veteran was on active duty from January 2003 to October 2003, and of the intention to terminate the Veteran's benefits effective in January 2003, the date the Veteran reentered active service, and that this would created an overpayment.

Subsequently, in February 2005, the RO notified the Veteran that it had received information from the service department that the Veteran returned to active duty on February 2000 until July 2000.  The RO proposed to terminate the monthly VA benefit effective February 14, 2000, the date he was called back to active duty for the first time.

In May 2005 a copy of the February 2005 RO notice letter was received by the RO from the Veteran including a copy of the Veteran's DD214.  In June 2005 the RO notified the Veteran that the benefits had been terminated effective February 14, 2000, and that an overpayment had been created.  In September 2005 the RO denied the Veteran's request for a waiver of indebtedness and indicated that the period during which the waiver was created was February 14, 2000, to June 1, 2005.

For the overpayment period, the Veteran was paid $5,889.23 in VA disability compensation when he should not have been in receipt of any disability compensation, for reasons that he reentered active service in February 2000 and was thereafter concurrently receiving active service pay and VA disability compensation.  This has been prohibited by law.  See 38 U.S.C.A. § 5304(c); 38 C.F.R. §§ 3.654, 3.700.  Thus, an overpayment of $5,889.23 was created because he was paid compensation to which he was not legally entitled.  The Board finds that the RO's action to retroactively terminate the Veteran's disability compensation effective February 14, 2000, was thereby proper. 

III.  Waiver of Overpayment

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of an overpayment.  The RO's Committee on Waivers concluded in September 2005 that the facts in this case do not show the mandatory bars to waiver in the Veteran's case, and the Board agrees.  There is no persuasive evidence that the Veteran intended to deceive VA or seek unfair advantage.  The RO's Committee on Waivers then denied the Veteran's claim for waiver on the basis that recovery of the overpayment would not be against equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: 

1.  Fault of the debtor.  Whether the actions of the debtor contributed to the creation of the debt. 

2.  Balancing of faults.  Weighing of the fault of the debtor against that of VA. 

3.  Undue hardship.  Whether collection would deprive the debtor or family of basic necessities. 

4.  Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended. 

5.  Unjust enrichment.  Whether failure to make restitution would result in unfair gain to the debtor. 

6.  Changing position to one's detriment.  Whether reliance on VA benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  38 C.F.R. § 1.965(a).

The Veteran reports that he is in financial hardship and, therefore, cannot afford to repay the overpayment.  The Veteran indicated in his notice of disagreement that he notified the VA twice with copies of his DD214 regarding his period of active duty and thus is not responsible for the overpayment.  However, the Board notes that the Veteran provided the RO with a copy of his DD214 only after the RO had been informed regarding the period of active duty by the service department and requested that the Veteran submit his DD214 to reestablish benefits.  Thus the overpayment was already created by the time the Veteran had submitted the DD214.  

The most recent Financial Status Report of record is dated in August 2005 and indicates that after payment of expenses the Veteran is in arrears each month.  The Veteran also reported that he had student loan debt that was in forebearence.  The Board notes that subsequent to this Financial Status Report the Veteran's disability compensation for his service connected posttraumatic stress disorder was increased from 10 percent disabling to 30 percent disabling.

Although the overpayment was validly created and the Veteran had adequate notice that he had to notify VA upon reentry to active service and is, therefore, at fault for the creation of the overpayment, based upon the Veteran's statement Financial Status Report of record and the Veteran's increasing disability evaluation indicating further impairment of his earning capacity, the Board finds that it would be against equity and good conscience to require recovery of the overpayment due to the undue hardship the recovery would cause the Veteran.  Therefore, entitlement to waiver of recovery of an overpayment of VA compensation benefits in the calculated amount of $5,889.23 is granted. 


ORDER

An overpayment of VA disability compensation in the amount of $5,889.23 was properly created.

Entitlement to waiver of recovery of an overpayment of VA compensation benefits in the calculated amount of $5,889.23 is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


